DETAILED ACTION
This Office Action is responsive to application number 17/087,448 STEP STOOL AND METHOD OF USE, filed on 11/2/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021 of Species M.  Claims 16-20 remain for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub. 2013/0111663) in view of Lafontaine (US Pub. 2012/0079651).
Regarding claim 16  Brown shows a bed step stool (10) for assisting a user into and out of bed (M, X, BF) including opposite sides (inherent), a head (inherent), and a foot (inherent), comprising: a plurality of step assemblies (12a,12b,12c) supported between the first support (16) and a second support (16); the plurality of step assemblies (12a, 12b, 12c) enable the user to step thereon for assisting the user into 
While Brown shows supports (16) Brown fails to show the supports are body supports for the user.   However, Lafontaine shows body supports for the user (150, 155) for the purpose of helping to steady the user as they ascend and descent the step assemblies.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to include body supports for purpose of the user being able to steady themselves as they ascend and descend the step assemblies. 
 Finally, Brown fails to specifically show the first support disposed closer to the head of the bed and the second support disposed closer to the foot of the bed.  However, because the device is movable and placed between the box spring and the mattress via 108 it is envisioned that the device is capable of being placed anywhere along the length of the mattress and box spring and provides predictable results in allowing the user to have an unobstructed pathway for entry and exit with respect to the bed (and as combined).  The placement of the stepstool with regard to the head and foot of the bed is not shown to be critical in the instant invention, and with the bed step stool in both Brown and the instant invention lending predictable results and being used in the same manner regardless of the place of placement along the length of the bed, it therefore would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 17 Brown shows the bed step stool of claim 16, wherein the plurality of step assemblies include two step assemblies (12a, 12b, 12c).  
Regarding claim 18 Brown shows the bed step stool of claim 16, wherein the plurality of step assemblies include three step assemblies (12a, 12b, 12c).  . 
 Regarding claim 19 Brown as combined shows the bed step stool of claim 16, and shows wherein the first support and the second support include respective heights (Fig. 1; Lafontaine) but fails to show the height of the second support is shorter than the height of the first support.  However, the instant invention does not provide a criticality for the different heights of the supports, but if fact shows the height of the supports are may be similar as shown in the instant invention Fig. 6B.  Supports with the same heights rather than one height being shorter than the other perform in the same and predictable manner and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide preferred heights for the supports. 
Regarding claim 20 Brown shows the bed step stool of claim 19, wherein the first support includes an upside-down U- shaped tall grab bar (as combined, 150,155).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,034,807; and claims 1-19 of U.S. Patent No. 10,213,353; claims 1-3 of  U.S. Patent No. 10,456,310.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitzgerald et al. (US 2,659,902) shows a bed step stool. Mulcahy (US 3,176,322) shows the general state of the art of bedside support. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        10/22/2021